Citation Nr: 1107531	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to July 1977.  
The Veteran died in October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Board notes that the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to the provisions of 38 
U.S.C.A. § 1318 was denied by the Board in a March 2009 decision.  
As such, that issue is not before the Board at this time.  The 
March 2009 decision also remanded the present claim for further 
development.  The appellant's claim was again remanded by the 
Board for further development in January 2010.  Prior to either 
decision, the appellant was afforded a Board hearing, before the 
undersigned, in January 2008.  A copy of the hearing transcript 
has been associated with the record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  She essentially contends that the Veteran's 
service-connected disabilities, as well as exposure to Agent 
Orange, eventually caused the Veteran's death.  The Board finds 
that additional development is still necessary prior to 
adjudication.

During the appellant's Board hearing, she testified that exposure 
to Agent Orange may have precipitated the Veteran's medical 
condition.  She further stated that the Veteran related in-
country service in Vietnam, and that he loaded Agent Orange onto 
planes during his period of active duty.  See Hearing, pp. 4-7.

Service personnel records showed that the Veteran was an aircraft 
crew chief and maintenance expediter during his tour with the 
44th, 421st, and 469th Tactical Fighter Squadrons in Korat, 
RTAFB, Thailand.

As noted in the prior Board decisions, a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).  A recent amendment to this 
regulation added hairy cell leukemia and other chronic B- cell 
leukemias, Parkinson's disease, and ischemic heart disease, to 
the list of diseases associated with exposure to certain 
herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010).  In 
particular, the pertinent part of that amendment added the 
following to § 3.309(e): "Ischemic heart disease (including, but 
not limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 
53202, 53216 (August 31, 2010).

In August 2004, a diagnosis of congestive heart failure was 
provided.  See Report, August 27, 2004.  In this case, the record 
reflects that the Veteran died in October 2004 and the 
Certificate of Death lists the immediate causes of death as 
pneumonia, hypoxia, and pulmonary fibrosis.  The underlying 
causes were chronic obstructive lung disease, aspiration, and a 
cerebral vascular accident, with anemia, coronary disease, and 
dementia, as significant conditions contributing to, but not 
related to, the cause of death.  At the time of the Veteran's 
death, service connection was in effect for residuals of 
fractured left and right mandible, rated as non-compensable, and 
for chronic sinusitis with a history of rhinitis, rated as non-
compensable.

In this case, the available service personnel records do not 
demonstrate in-country Vietnam service.  However, it is unclear 
as to whether there are other official records that would 
document whether members of the Veteran's unit that might include 
the Veteran served in-country in Vietnam including participation 
in missions, or any other activity, which would have resulted in 
the Veteran serving in Vietnam during his period of active 
service.  

Pursuant to the January 2010 Board remand, the RO was instructed 
to contact the appropriate custodian of service department 
records that might aid in determining the likelihood that the 
Veteran served on the ground in Vietnam.  Specifically, the Board 
requested that RO contact the appropriate custodian of service 
department records and request a complete search of available 
unit records for the 44th, 421st, and 469th Tactical Fighter 
Squadrons in Korat, RTAFB, Thailand, or any other available 
information, to determine the likelihood that the Veteran served 
in Vietnam during his period of active duty.  

Following this search, if in-country Vietnam service was not 
verified, the RO was directed to follow the procedures outlined 
in VA Fast Letter 09-20, Developing for Evidence of Herbicide 
Exposure in Haas-Related Claims from Veterans with Thailand 
Service during the Vietnam Era.  If actual herbicide exposure 
remained in question, an inquiry was be sent directly to the 
Joint Services Records Research Center (JSRRC) for verification.  

In this case, it does not appear that the RO attempted to search 
unit records of the units with which the Veteran served so as to 
determine the likelihood that the Veteran may have served on the 
ground in Vietnam.  The RO did, however, follow the procedures 
outlined in VA Fast Letter 09-20, Developing for Evidence of 
Herbicide Exposure in Haas-Related Claims from Veterans with 
Thailand Service during the Vietnam Era and then contacted the 
JSRRC for development of actual herbicide exposure at Korat AFB, 
Thailand.  In this regard, a response was received from JSRRC 
which stated that it could not be determined whether the Veteran 
was exposed to herbicides during his period of service in 
Thailand.  Instead, the research indicated that herbicides were 
sprayed in 1964 and 1965, in a coastal area near Pranburi, 
Thailand.  However, Korat is not on the DoD list of herbicide 
spray areas or test sites outside the Republic of Vietnam.  
Moreover, available unit histories did not contain a mention, or 
documentation, of any herbicide spraying, testing, or storage, at 
Korat Air Force Base. See Summary of Actions, October 25, 2010.  

Therefore, the Board finds that the RO/AMC failed to comply with 
the directives of the Board's January 2010 remand to determine 
from unit records the likelihood that the Veteran served on the 
ground in Vietnam while he was stationed in Thailand.  If remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, a right to compliance with the 
remand instructions).  Since the development sought by the Board 
in this case has not been properly completed, another remand is 
now required.  38 C.F.R. § 19.9 (2010) (if any action is 
essential for a proper appellate decision, a Veterans Law Judge 
shall remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken).

Therefore, this issue must be remanded so as to determine whether 
the Veteran served in Vietnam during his period of active duty.  
As efforts have been made to verify exposure to herbicide agents 
at Korat AFB in Thailand, no further development is necessary 
with regard to the use or storage of herbicides at that location.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should contact the appropriate 
custodian of service department records and 
request a complete search of available unit 
records for the 44th, 421st, and 469th 
Tactical Fighter Squadrons in Korat, RTAFB, 
Thailand, from May 1, 1967 to April 1968, or 
any other available information, to determine 
the likelihood that members of the units 
(with the Veteran's military occupational 
specialty) with which the Veteran served 
while he was stationed in Thailand served on 
the ground in Vietnam.

2.  Following the completion of the 
development required as outlined in the 
paragraph above, readjudicate the appellant's 
claim for service connection for cause of the 
Veteran's death.  If the decision remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, return 
the case to the Board as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



